    Case 2:17-cv-08937-DMG-FFM Document 69-2 Filed 06/06/19 Page 1 of 1 Page ID #:1148
Ben M. Davidson (SBN 181464)
ben@dlgla.com
DAVIDSON LAW GROUP, ALC
4500 Park Granada Blvd., Suite 202
Calabasas, CA 91302
Telephone: 818-918-4622
Facsimile: 310-473-3941


                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER
Crytek GmbH
                                                                                                 2:17-cv-08937-DMG-FFM
                                                                Plaintiff(s)
                                       v.
                                                                                    (PROPOSED) ORDER ON APPLICATION
Cloud Imperium Games Corp. and Roberts Space Industries                            OF NON-RESIDENT ATTORNEY TO APPEAR
Corp.,
                                                            Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Buresh, Eric A.                                    of Erise Ip, P.A.
Applicant’s Name (Last Name, First Name & Middle Initial)                          7015 College Blvd.
913-777-4500                            913-777-4601                               Suite 700
Telephone Number                                                                   Overland Park, KS 66211
                                         Fax Number
eric.buresh@eriseip.com
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Crytek GmbH



 Name(s) of Party(ies) Represented                                              Plaintiff(s)   Defendant(s)       Other:
 and designating as Local Counsel
Davidson, Ben M.                                                               of Davidson Law Group, ALC
 Designee’s Name (Last Name, First Name & Middle Initial)                          4500 Park Granada Blvd.
                                                                                   Suite 202
       181464                    818-918-4622            310-473-2941
                                                                                   Calabasas, CA 91302
Designee’s Cal. Bar No.         Telephone Number           Fax Number

ben@dlgla.com
                                E-Mail Address                                     Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
